Citation Nr: 0429909	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1999 to 
October 2001.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision in 
which the RO granted service connection and assigned an 
initial 30 percent rating for adjustment disorder with mixed 
anxiety and depressed mood, effective October 10, 2001.  In 
April 2002, the veteran filed a notice of disagreement (NOD) 
with the assigned initial 30 percent rating, and a statement 
of the case (SOC) was issued in July 2002.  The veteran filed 
a substantive appeal in December 2002.  

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.  

The veteran underwent mental status evaluation by a VA social 
worker in January 2002.  At that time,  veteran complained of 
irritability, depressed mood, sleep problems, loss of energy, 
fluctuations in appetite, and some memory problems.  On 
mental status examination, the veteran's affect was broad and 
appropriate, and his speech was clear and articulate.  He 
denied panic attacks, and any suicidal ideation either now or 
in the past.  There were no signs of any thought disorders or 
inappropriate behavior.  The examiner diagnosed an adjustment 
disorder, chronic, with mixed anxiety and depressed mood, and 
further noted that the veteran's adjustment disorder had 
contributed to his military discharge and current 
unemployment, but that the veteran appeared to have goal 
direction and future employment plans.  

On April 2002 mental status evaluation of the veteran, a  
indicated on that his behavior and speech were within normal 
limits, mood was "good," and thought process was logical 
and rational.  This psychiatrist noted, however, that the 
veteran reported some suicidal ideation with a frequency of 
once per week, although the veteran "did not dwell on this" 
and had no plan or intent.  The examiner diagnosed adjustment 
disorder with anxiety, chronic.  

In May 2002, the VA social worker that had evaluated the 
veteran in January 2002 noted  that the veteran had symptoms 
of pressured speech, suicidal ideation with no plan, and 
depressed mood.  Also, a December 2002 treatment report from 
this social worker documents the veteran's complaints of 
worsening pain and mood since beginning a new job six weeks 
earlier, irritability, anxiety, insomnia with inability to 
relax, and general thoughts of suicide.  The social worker 
noted objectively that the veteran had slow speech, general 
suicidal ideation with plans and intent, irritable mood, and 
a constricted affect.  An assessment was provided of a 
history of chronic pain and adjustment disorder, with pain 
and mood worsening with recent employment doing labor, and 
also incident to the veteran's inability to "break the 
cycle" of ongoing pain and mental health symptoms with 
relaxation methods that worked in the past.  

The findings from the veteran's treatment providers at the 
Huntington VA Medical Center (VAMC) indicate that the 
veteran's psychiatric condition may have worsened since the 
January 2002 examination.  Hence, the Board finds that a 
contemporaneous VA examination by a psychiatrist,  with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the claim 
for a higher initial rating.  See 38 U.S.C.A. § 5103A.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well  result 
in a denial of the claim for increase.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Huntington 
VAMC dated from October 2001 to November 2001, and from April 
2002 to December 2002.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Huntington VAMC since December 2002, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO must document its specific  
consideration of "staged rating"-assignment of separate 
ratings for different time periods based on the facts found-
pursuant to the Fenderson decision, cited to above.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:
  
1.	The RO should obtain from the 
Huntington VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's adjustment disorder with 
mixed anxiety and depressed mood, from 
December 2002 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2004) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, for 
evaluation of his adjustment disorder with 
mixed anxiety and depressed mood.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's adjustment disorder, and 
an explanation of what the score means.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).


7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 30 percent for 
adjustment disorder with mixed anxiety and 
depressed mood, in light of all pertinent 
evidence and legal authority.  The RO must 
specifically document its consideration of 
whether "staged rating," pursuant to the 
Fenderson decision, cited to above, is 
warranted.   

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to all additional legal 
authority considered and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

